     Case 2:19-cr-00209 Document 46 Filed 08/19/20 Page 1 of 2 PageID #: 173



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON

UNITED STATES OF AMERICA


v.                                           CRIMINAL NO. 2:19-00209


BRANDI MARTIN

                       MEMORANDUM OPINION AND ORDER

           Pending before the court is defendant’s motion to

continue her sentencing hearing, scheduled for August 24, 2020,

due to the COVID-19 pandemic.         (ECF No. 45).     Sentencing was

originally set for June 15, 2020, and, on defendant’s motion, has

already been continued twice.         According to her motion, defendant

“has concerns that holding the sentencing hearing at this time

creates unnecessary risk for all parties involved.”              Id.

Defendant states that she plans to have family members and loved

ones present at sentencing and that some of her family will be

traveling from Georgia.        See id.    The government opposes

defendant’s request for a continuance.

           The court agrees that COVID-19 created certain obstacles

for conducting in-person court proceedings in the past.                However,

at this juncture, the courthouses in the Southern District of

West Virginia are open for in-person proceedings.             Furthermore,

following the guidance of the medical experts, the court has

imposed certain restrictions to entry including requirements for

face masks and social distancing.          In other words, the court is
   Case 2:19-cr-00209 Document 46 Filed 08/19/20 Page 2 of 2 PageID #: 174



doing everything it can to ensure the safety of those who enter

its doors.    Furthermore, the presence of defendant’s family and

friends is not required to go forward with her sentencing

hearing.    If such persons wish to address the court, they are

always free to do so in writing.          Finally, there is no way to

know when the current public health crisis will end and multiple

experts have warned that the fall season could be even more

problematic because of the intersection of the ongoing COVID-19

pandemic with the advent of flu season.            Adhering to the current

sentencing date is the best way to ensure that this case does not

drag on indefinitely.      Therefore, good cause does not exist to

continue defendant’s sentencing hearing and her motion is DENIED.

           The Clerk is directed to forward a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia, and the Probation Department of this

court.

           IT IS SO ORDERED this 19th day of August, 2020.

                                   ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                      2
